DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillman (US-6578885-B1).


a. a solenoid (136 Figure 3) configured to receive an electrical signal (Col 7 Para 3), the solenoid comprising an actuator (134 Figure 2) configured to move in a first direction (left, Figure 2) in response to the receipt of the electrical signal (Col 7 Lines 39-45); 
b. a locking piece (178 Figure 2) configured to move between a first position (178 Figure 2) and a second position (178 Figure 3); 
c. a pull arm (80 Figure 2) connecting the solenoid actuator (via the lever 168 and roller 162, Figure 2) and the locking piece (via pin 180, Figure 2); 
d. a pivot arm (122 Figure 2) having a first end (bottom end of 122, Figure 2) and a second end (top end of 122, Figure 2), wherein the first end is connected to the actuator and the second end is connected to the pull arm (via the lever 168 and roller 162, Figure 2), wherein the pivot arm is configured to pivot about a pivot point (124 Figure 2) positioned between the first end and second end of the pivot arm; and 
e. a latch (86 Figure 2) configured to move from a closed position (86 Figure 2) to an open position (86 Figure 3), wherein the first end of the pivot arm is configured to move in the first direction when the actuator moves in the first direction (left, Figure 2), thereby causing the pivot arm to pivot about the pivot point such that the second end of the pivot arm moves in a second direction (right, Figure 2) opposite to the first direction, thereby causing the pull arm to move in the second direction (the pivoting of the pivot arm releases the locking piece and causes the pull arm to move to the right under the force of spring 120, Figure 3), wherein movement of the pull arm in the second direction causes the locking piece to move to the (178 Figure 3), thereby allowing movement of the latch to the open position (86 Figure 3).

With regards to claim 2, Tillman discloses the device of claim 1, 
further comprising a device housing (10 Figure 1).

With regards to claim 3, Tillman discloses the device of claim 2, 
wherein the pivot point (124 Figure 2) comprises a pivot block (26 Figure 1) rigidly connected to the device housing (10 Figure 1).

With regards to claim 4, Tillman discloses the device of claim 1, 
wherein the locking piece (178 Figure 2) is a lip (182 Figure 2) joined to the pull arm (80 Figure 2).

With regards to claim 5, Tillman discloses the device of claim 1, 
wherein the locking piece (178 Figure 2) is a slideable (between positions shown in Figures 2 and 3) locking piece rigidly connected (via pin 180, Figure 2) to the pull arm (80 Figure 2).

With regards to claim 6, Tillman discloses the device of claim 5, 
further comprising a pull snap body (10 Figure 1), wherein the latch (86 Figure 2) is affixed at a first end (right end, Figure 2) of the pull snap body and wherein the locking piece (178 Figure 2) is configured to slide along the pull snap body (the locking piece slides along the base plate 16 of the pull snap body 10, between positions shown Figures 2 and 3).

With regards to claim 7, Tillman discloses the device of claim 6, 
wherein the pull snap body (10 Figure 1) comprises a lip (26 Figure 1), wherein the latch (86 Figure 2) is configured to move over the lip (Figures 2 and 3 show that the latch can move pivotably over the lip features 90) when the latch is in the closed position (Figure 2) and wherein the locking piece (178 Figure 2) is configured to cover the latch and the lip (when viewed from the left of Figure 2, the locking piece covers the latch and the lip) when the locking piece is in the first position (Figure 2), thereby preventing movement (by being blocked by roller 162, Figure 2) of the latch to the open position (86 Figure 3).

With regards to claim 9, Tillman discloses the device of claim 1, 
wherein the solenoid (136 Figure 3) and latch (86 Figure 3) are positioned at opposite ends (left and right, respectively, Figure 3) of the device.

With regards to claim 10, Tillman discloses the device of claim 1, 
wherein a movement (interpreted as a movement of the D-ring buckle 70, Figure 3) in the first direction (left, Figure 2) is movement toward the latch (86 Figure 2) and a movement in the second direction (right, Figure 2) is movement away from the latch.

With regards to claim 11, Tillman discloses the device of claim 1, 
(86 Figure 2) is configured to receive a leash (Col 7 Line 56) attachment piece (64 Figure 3), wherein the device is configured to restrain the leash attachment piece when the latch is in the closed position (86 Figure 2) and the locking piece is in the first position (178 Figure 2).

With regards to claim 12, Tillman discloses the device of claim 1, 
further comprising a strap (Col 4 Line 43) configured to secure the device to a fixed surface (the disclosed strap is capable of securing the device to a fixed surface when the latch is in the closed position).

With regards to claim 13, Tillman discloses the device of claim 1, 
further comprising a power source (184 Figure 3) configured to transmit the electrical signal (Col 6 Para 3) to the solenoid (136 Figure 3).

With regards to claim 14, Tillman discloses the device of claim 13, 
wherein the power source (184 Figure 3) comprises a battery (Col 6 Para 3).

With regards to claim 15, Tillman discloses the device of claim 14, 
wherein the power source (184 Figure 2) is configured to receive a signal (Col 7 Para 3) from a remote control (T Figure 2) instructing the power source to transmit the electrical signal (Col 6 Para 3) to the solenoid (136 Figure 3).


a. a solenoid (136 Figure 3); 
b. a latch (86 Figure 3); and 
c. a connecting assembly (comprising 122, 178, 80, Figure 3) connecting the solenoid and the latch, 
wherein the latch is configured to move from a closed position (86 Figure 2) to an open position (86 Figure 3) upon an electrical activation of the solenoid (Col 6 Para 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillman alone.

With regards to claim 8, Tillman discloses the device of claim 1.
Tillman does not disclose that the solenoid and latch are positioned at a same end of the device.
However, In re Japikse, (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) held that the simple rearrangement of parts without modifying the operation of the device is an obvious matter of 
Thus Tillman teaches a device wherein the solenoid (136 Figure 3) and latch (86 Figure 3) are positioned at a same end (right end, Figure 3) of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170030109-A1: A similar remote controllable latch release mechanism.
US-20120240867-A1: A similar remote controllable latch release mechanism.
US-5815895-A: A similar remote controllable latch release mechanism.
US-5771668-A: A similar remote controllable latch release mechanism.
US-3504406-A: A similar latch release mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675